By the Court,
Sanderson, C. J.
Upon the facts as found by the Court below we are unable to determine whether the defendant Vanlieu was or was not a purchaser in good faith and for a valuable consideration, within the meaning of the twenty-sixth section of the Act concerning conveyances, for it does not appear that his deed had ever been recorded. In order to bring himself within the provisions of that section, a party must show not only that he is a purchaser in good faith and for a valuable consideration, but he must show that his conveyance was first duly recorded. This latter fact the Court below failed to find either way. No exception was taken to the finding on the score of insufficiency, and we cannot therefore reverse the judgment on that ground. (Statutes of 1861, p. 589.) On the contrary, we must assume the facts not found would, if found, support the judgment,* or, in other words, we must assume that Vanlieu had never put his conveyance upon record, because the judgment of the Court points that way.
It follows that the question as to whether the plaintiff’s mortgage had been recorded in such a manner as to impart to subsequent purchasers constructive notice, and the further *618question as to whether a judgment creditor purchasing at his own sale without parting with any further or new consideration, is a purchaser in good faith and for a valuable considation. within the meaning of the Act concerning conveyances, become abstract questions, upon which it is not necessary to express an opinion in order to finally determine this case.
Judgment affirmed.